UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7029



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHANDAR BINGHAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (CR-01-270; CA-04-207)


Submitted:   December 19, 2005            Decided:   January 10, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chandar Bingham, Appellant Pro Se. Laura C. Marshall, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chandar Bingham, a federal prisoner, seeks a certificate

of appealability so as to appeal the district court’s order denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”              28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have independently

reviewed the record and conclude that Bingham has not made the

requisite showing.     Accordingly, we deny Bingham’s motion for a

certificate of appealability and dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                 - 2 -